10-22-ag
         Gyulnazaryan v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A097 703 120
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       AMAHITE GYULNAZARYAN,
14                Petitioner,
15
16                           v.                                 10-22-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                   Tatiana S. Aristova, Plainsboro, New
24                                         Jersey.
25
26       FOR RESPONDENT:                   Tony West, Assistant Attorney
27                                         General; John C. Cunningham, Senior
28                                         Litigation Counsel; Ari Nazarov,
29                                         Trial Attorney, Office of
30                                         Immigration Litigation, Washington
31                                         D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review

 5   is DENIED.

 6       Petitioner Amahite Gyulnazaryan,1 a native and citizen

 7   of Armenia, seeks review of the December 8, 2009, order of

 8   the BIA affirming the January 31, 2008, decision of

 9   Immigration Judge (“IJ”) George T. Chew pretermitting her

10   application for asylum and denying her application for

11   withholding of removal and relief under the Convention

12   Against Torture (“CAT”).   In re Amahite Gyulnazaryan, No.

13   A097 703 120 (B.I.A. Dec. 8, 2009), aff’g No. A097 703 120

14   (Immig. Ct. N.Y. City Jan. 31, 2008).   We assume the

15   parties’ familiarity with the underlying facts and

16   procedural history in this case.

17       Under the circumstances of this case, we review both

18   the IJ’s and the BIA’s decisions.   See Yun-Zui Guan v.

19   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).   The applicable

           1
             The official caption throughout the agency
       proceedings, and all of the agency documents, refer to
       petitioner as “Amahite Gyulnazaryan,” as does the
       official caption of the case in this Court. Petitioner’s
       submissions, including her initial application for asylum
       and withholding of removal, consistently refer to her as
       “Anahit” Gyulnazaryan (or occasionally, “Gyulnazarian”).
                                   2
 1   standards of review are well-established.     See 8 U.S.C.

 2   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 3   (2d Cir. 2009).

 4       Gyulnazaryan waived any challenge to the agency’s

 5   determination that she was statutorily ineligible for asylum

 6   by not sufficiently arguing the issue in her brief.

 7   8 U.S.C. § 1158(a)(2)(B); see Yueqing Zhang v. Gonzales, 426

 8   F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

 9       With respect to Gyulnazaryan’s claims of withholding of

10   removal and CAT relief, substantial evidence supports the

11   agency’s adverse credibility determination.    Although the

12   BIA may have erred in finding that Gyulnazaryan provided

13   inconsistent statements regarding the date she began working

14   at the military recruitment center, the totality of the

15   circumstances nevertheless sufficiently support the agency’s

16   finding that she was not credible.   8 U.S.C. §

17   1158(b)(1)(B)(iii); see Xiu Xia Lin v. Mukasey, 534 F.3d

18   162, 167 (2d Cir. 2008).

19       Gyulnazaryan does not dispute the IJ’s finding that she

20   failed to mention in her written asylum application that she

21   was threatened and criticized at work because she witnessed

22   corruption there, and that her supervisor threatened to


                                  3
 1   draft her disabled brother into the army, but contends that

 2   these omissions were minor and insufficient to support an

 3   adverse credibility determination.   Under the REAL ID Act,

 4   however, “an IJ may rely on any inconsistency or omission in

 5   making an adverse credibility determination as long as the

 6   ‘totality of the circumstances’ establishes that an asylum

 7   applicant is not credible.”   Xiu Xia Lin, 534 F.3d at 167

 8   (emphasis in original) (quoting 8 U.S.C.

 9   § 1158(b)(1)(B)(iii)).   Furthermore, the agency was not

10   required to accept her explanation that the omissions were

11   due to the translator’s failure to record them.   See Majidi

12   v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (the agency

13   need not credit an applicant’s explanations for inconsistent

14   testimony unless those explanations would compel a

15   reasonable fact-finder to do so).

16       Moreover, the agency did not err in finding that

17   Gyulnazaryan provided inconsistent testimony regarding the

18   frequency with which she was followed on her way to work, as

19   she initially stated that “when I left the house I would

20   have a car follow me,” and that “one time actually he came

21   and turned around so close to me that I could hardly save my

22   life and run away from it,” but later asserted that she had

23   not testified that a car had been following her all the

                                   4
 1   time.   Although she contends that “she did not necessarily

 2   mean that the car was following her every day,” and that

 3   this explanation was “entirely reasonable,” the BIA was not

 4   compelled to accept the explanation.     See id.

 5   Gyulnazaryan’s use of the phrase “one time” in describing

 6   the incident when the car allegedly attempted to run her

 7   over implied that she had been followed on more than one

 8   occasion.   Moreover, her statement that she “would have a

 9   car follow” her “every morning before [she] left to work”

10   also indicates that she was followed more than once.

11       Finally, the BIA did not err in finding that

12   Gyulnazaryan provided inconsistent statements regarding when

13   she began having problems at work.     In the written statement

14   attached to her asylum application, Gyulnazaryan stated

15   that, after beginning work at the recruitment center, she

16   “was a devoted employee and never received bad reviews by

17   [her] supervisors and/or co-workers” for the first 8 years

18   she was there, until 1996 when she “was subjected to harsh

19   criticism and maltreatment by [her] new supervisor.”

20   However, Gyulnazaryan later testified that “[t]he pressure

21   started in ‘93 actually,” and then subsequently testified

22   that her supervisor had been making threats against her

23   “since 1992.”   These inconsistencies alone were sufficient

                                   5
 1   to support the agency’s adverse credibility determination.

 2   8 U.S.C. § 1158(b)(1)(B)(iii); see Zhou Yun Zhang v. INS,

 3   386 F.3d 66, 74-78 (2d Cir. 2004) (determination supported

 4   by applicant’s inconsistent statements as to the date on

 5   which his wife was allegedly sterilized).     Furthermore,

 6   although Gyulnazaryan asserted that she failed to include

 7   the earlier mistreatment in her application because “[t]hese

 8   things happened in two phases,” and that this explanation

 9   “was entirely reasonable and should have been accepted,” a

10   reasonable adjudicator would not have been compelled to

11   accept the explanation.   Majidi, 430 F.3d at 80-81.     This is

12   especially true because the inconsistent dates were directly

13   related to the basis of Gyulnazaryan’s claim for relief;

14   namely, that she was repeatedly threatened and criticized

15   while working at the military recruitment center.

16       Ultimately, the agency’s credibility determination was

17   supported by substantial evidence.   See 8 U.S.C.

18   § 1252(b)(4)(B); Xiu Xia Lin, 534 F.3d at 167.      Therefore,

19   it did not err in denying Gyulnazaryan’s application for

20   withholding of removal and CAT relief.   See Paul v.

21   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

22       For the foregoing reasons, the petition for review is

23   DENIED.   As we have completed our review, any stay of

                                   6
 1   removal that the Court previously granted in this petition

 2   is VACATED, and any pending motion for a stay of removal in

 3   this petition is DISMISSED as moot.    Any pending request for

 4   oral argument in this petition is DENIED in accordance with

 5   Federal Rule of Appellate Procedure 34(a)(2), and Second

 6   Circuit Local Rule 34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe, Clerk
 9
10




                                    7